     Case 3:73-cr-16545-WQH Document 4 Filed 07/02/20 PageID.2 Page 1 of 1




 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8    UNITED STATES OF AMERICA                   )   Case No. 73-cr-16545-WQH
                                                 )
 9                       Plaintiff,              )   JUDGMENT AND ORDER OF
                                                 )   DISMISSAL OF INDICTMENT AND
10          v.                                   )   RECALL ARREST WARRANT
                                                 )
11    GABRIEL GOMEZ-JIMENEZ,                     )
                                                 )
12                       Defendant.              )
                                                 )
13
14         Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
15         IT IS HEREBY ORDERED that the Indictment in the above entitled case be
16   dismissed without prejudice, and the Arrest Warrant be recalled.
17         IT IS SO ORDERED.
18
19    Dated: July 2, 2020
20
21
22
23
24
25
26
27
28
